Citation Nr: 1449829	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-44 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety disorder, and dysthymic disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1998 to April 2001; and January 2003 through March 2004; as well as in the Reserves. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for PTSD. 

In July 2010 the Veteran testified at a Decision Review officer hearing.  In August 2014 the Veteran also testified before the undersigned at a travel board hearing.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for an acquired psychiatric disorder.  As emphasized in Clemons, though an appellant may only seek service connection for PTSD, the appellant's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...." Id.  In essence, the Court found that an appellant does not have to file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the appellant's mental condition.  In this case, the Veteran originally specifically sought service connection for PTSD, and the record shows that during his VA examinations he was also diagnosed with anxiety disorder not otherwise specified (NOS), as well as dysthymic disorder.  Taking into account these factors as well as the Court's findings discussed herein, the Board has recharacterized the issue accordingly as noted on the first page of this decision.

This appeal was processed using the VBMS paperless appeals processing system. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran essentially contends that she has PTSD from her time serving in Iraq when she witnessed an Iraqi die, and also when she and her husband were lost in the desert.

It appears that there may be outstanding records from her time in service.  In April 2006, the Veteran submitted her claim for PTSD.  She noted that she had been part of the Walter Reed Reserve Unit.  She also noted that regarding PTSD treatment, Walter Reed had stated that her medical treatment allotment for the Reserve was "used up" and that her PTSD could not be treated.  

In September 2006, a deferred rating decision was issued to get the Veteran's complete service treatment records, listing February 1998 to February 2001 as the period of active duty and March 2001 through March 2006 as Reserve/Active Duty For Training (ACDUTRA) activity.  In September 2006 a letter was sent to the Veteran notifying her VA did not have all of her service medical or personnel records and that she should send any records in her possession, as well as verify any ACDUTRA periods and again asking for the address and a contact name for her reserve unit.  

Another PIES request was sent listing April 1998 through April 2001 as Honorable Discharge and March 2001 through March 2006 as status unknown.  In December 2006 a PIES response was sent that all DPRIS images had been sent regarding these dates.  

In April 2007 a deferred rating decision was issued to find any outstanding service treatment records and if unavailable issue formal finding of unavailability.  In April 2007 a VA email was sent regarding records noting that only 7 DPRIS images were received.  In May 2007 an email was sent to the RMC for records from January 2003 through March 2004.  

In June 2007 a deferred rating decision was sent to search the RMC for Reserve records from 2004 through 2006 as well as issuing a finding of unavailability.  In June 2007 a request was sent to the U.S. Army Human Resources Command.  In June 2007 an email was sent to Records Management Center (RMC) for records from March 2004 through June 2006.  The response was that a record was already forwarded in May 2007.  However, in July 2007 VA sent the RMC notice that the records that were supposed to be forwarded were not found.  In July 2007 another letter was sent to the Veteran requesting documents from January 2003 through March 2006.  

First, the RMC records were not followed up on after VA noted they had not been received.  Also the Walter Reed Reserve Unit should be contacted as the Veteran listed them on her claim and indicated she was treated there, although it is unclear whether she was treated for PTSD there.  It should be noted that a DD 214 confirms that she had active duty service from January 2003 through March 2004 and not Reserve or ACDUTRA as some of the past requests have noted. 

Finally, although the Veteran does not appear to currently be in receipt of Social Security Administration (SSA) disability benefits, she noted in her August 2014 hearing that she had applied for SSA disability benefits.  The Board cannot conclude, based upon these references, that there are any relevant, outstanding records in the custody of SSA.  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007). 

Accordingly, the case is REMANDED for the following actions:

1.  Request any outstanding service treatment and personnel records for the active duty period of January 2003 to March 2004 from the appropriate repository, including another request to the RMC.  Then, if no such records can be obtained, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).

2.  Request any outstanding service treatment and personnel records for the period of Reserve service from March 2004 to February 2006, from the appropriate repository, including from Walter Reed and the Veteran's Reserve Unit at Walter Reed (2290 USA Hosp. 1000B, Washington, DC).  Then, if no such records can be obtained, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).

3.  Request any outstanding service treatment and personnel records for the period of Reserve service from April 2007 to April 2013, from the appropriate repository, which may include the unit of assignment (HQ, B Co., 345th CSH, 1420 Beach Drive, S.E., St. Petersburg, FL  33701).  [It is noted that she was assigned to the Army Reserve Control Group effective August 2011.]  Then, if no such records can be obtained, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).

4.  Request a copy of the Veteran's Retirement Points Statement (preferably the Soldier Detail Report showing the days of active duty for training/inactive duty for training from 1998 to 2013), from the appropriate repository. 

5.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

6.  Associate with Virtual VA or VBMS any VA treatment records that are not of record.

7.  After the above is complete, schedule the Veteran for another VA examination to address her claim for service connection for acquired psychiatric disorders, including PTSD. The claims file must be made available and reviewed by the reviewer. A note that it was reviewed should be included in the opinion.

After reviewing the claims file and the associated electronic files, the reviewer should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran has PTSD that is related to service, to include as due to the fear of hostile military or terrorist activity?  In this regard, it is noted that she was deployed to Kuwait, Iraq and Qatar from March 2003 to February 2004.

Regarding psychiatric disorders, other than PTSD, after reviewing the claims file and examining the Veteran, the examiner should address whether it is at least as likely as not (a fifty percent probability or greater) that acquired psychiatric disorders, including depression, began in or are related to the Veteran's active duty service?

The examiner's attention is directed to a July 2003 service treatment record which includes a diagnosis of anxiety attacks.  

The examiner is reminded that the term 'as likely as not' does not mean 'within the realm of medical possibility,' but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as to find against it.

8.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



